Citation Nr: 1301708	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a digestive disability.

4.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The Veteran appealed those decisions, and the case was referred to the Board for appellate review.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding is of record.  

The reopened claim for service connection for a digestive disability and the claim for service connection for headaches are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

The Board has reviewed the Veteran's physical claims file and the Veteran's Virtual VA electronic file to ensure a total review of the evidence.



FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for a low back disability and neck disability and the Veteran did not appeal that decision on those issues.  

2.  The evidence received since the June 2007 rating decision on the claims for service connection for a low back disability and a neck disability was previously considered by agency decision makers, is cumulative and redundant of evidence already in the record, fails to address an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  

3.  September 2000 and October 2001 rating decisions denied service connection for a digestive disability in, and the Veteran did not appeal those decisions. 

4.  The evidence received since the October 2001 rating decision on the claim for service connection for a digestive disability relates to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision which denied service connection for a low back disability and a neck disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

2.  The additional evidence received since the June 2007 rating decision is not new and material with regard to the claims for service connection for a low back disability and a neck disability, and those claims are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).

3.  The September 2000 and October 2001 rating decisions, which denied service connection for a digestive disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

4.  The additional evidence presented since the October 2001 rating decision on the issue of entitlement to service connection for a digestive disability is new and material, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is attempting to reopen previously denied claims of entitlement to service connection for a low back disability, a neck disability, and a digestive disability.

The Veteran first claimed entitlement to service connection or a digestive disability in June 2000.  September 2000 and October 2001 rating decisions denied service connection for a digestive disability, finding that a digestive disability preexisted service and that there was no evidence of any current digestive disability.  The Veteran did not appeal those rating decisions.  Accordingly, they are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In December 2006 the Veteran filed another claim asserting entitlement to service connection for a digestive disability.  The Veteran also claimed entitlement to service connection for several other conditions, including a low back disability and a neck disability.  A June 2007 decision denied each of those claims.  The Veteran did not appeal the decision with regard to the claim based on a low back disability and a neck disability.  Accordingly, the decision is final on those issues.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  However, in March 2008 the Veteran submitted a notice of disagreement as to the determination on the digestive disability claim.  

The Veteran filed another claim asserting entitlement to service connection for a low back disability and neck disability in November 2008.  A July 2009 rating decision declined to reopen those claims, finding that new and material evidence had not been submitted.  That RO issued a statement of the case that month on the digestive disability claim.  In August 2009 the Veteran submitted a notice of disagreement to the July 2009 rating decision and a substantive appeal to the statement of the case on the digestive disability claim.  The RO issued a statement of the case on the low back and neck claims in October 2009 and the Veteran filed a substantive appeal on those issues later that month.  Accordingly, the claims to reopen each of those issues based on the submission of new and material evidence are now before the Board.  

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is new and material.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

Material evidence may contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it does not eventually convince the Board to alter its rating decision.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

If VA does not consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461 (2009).  When statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Buie v. Shinseki, 24 Vet. App. 242 (2011).  Similarly, when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2012).

On the low back and neck disability claims, the evidence received since the June 2007 rating decision consists of VA treatment records, private treatment records, records from the Social Security Administration, numerous written statements from the Veteran, letters from individuals who reportedly served with the Veteran, and oral statements made by the Veteran during his July 2011 hearing before a Veterans Law Judge.  

On review, the Board finds that new and material evidence has not been submitted to reopen those claims.  The evidence submitted on the claims is new, in that it was not of record at the time of the June 2007 rating decision.  However, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim.  The Board notes that treatment records submitted indicate that the Veteran has been treated for symptoms involving his neck and back, but the records do not contain any information regarding the etiology of that condition.  

The only evidence submitted by the Veteran that relates to the etiology of his claimed back and neck conditions consists of his written statements and oral testimony during the July 2011 hearing.  The Board finds that those statements merely repeat the Veteran's contention that his neck and back disability are related to an assault by a fellow service member with a foxtail brush.  Those same contentions were previously made in a December 2006 written statement and were considered by the RO in its June 2007 rating decision.  The reports of that incident submitted after the June 2007 rating decision are merely redundant of previously submitted evidence.  Cumulative or redundant evidence is not new and material.  

In sum, the Board finds that the evidence pertaining to the neck and low back claims presented subsequent to the June 2007 rating decision is not new and material as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen those claims.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the preponderance of the evidence is against a finding that the new evidence is material and the claims remains denied.  Annoni v. Brown, 5 Vet. App. 463 (1993). 

On the digestive disability claim, the evidence received since the October 2001 rating decision includes a VA examination report, VA treatment records, private treatment records, records from the Social Security Administration, numerous written statements from the Veteran, letters from individuals who reportedly served with the Veteran, and oral statements made by the Veteran during his July 2011 hearing before a Veterans Law Judge.  

After a review of that evidence, the Board has determined that evidence submitted since the October 2001 rating decision is new and material with regard to the issue of entitlement to service connection for a digestive disability.  Specifically, the Board notes that the evidence indicates that the Veteran may have a digestive disability that was incurred in service.  The lack of such evidence was the basis for the denial of entitlement to service connection in October 2001.  That evidence is presumed credible for the limited purpose of determining whether the new evidence is material.  New and material evidence having been submitted, the claim of entitlement to service connection for a digestive disability is reopened.  To that extent only, the claim is allowed.



Duty to Assist

The Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated February 2007, March 2009, April 2009, April 2010, and August 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen a claim based on new and material evidence, the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the appellant of the reasons for the prior denial of the claim of service connection and noting the evidence needed to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The March 2009 letter satisfied that requirement with regard to the low back disability and neck disability claims.  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a digestive disability has been resolved in the Veteran's favor, any error in notice required on that issue is harmless error.  

The RO also provided assistance to the Veteran as required.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and finds no prejudice in the adjudication of the claims on appeal.





ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a low back disability is denied.  

New and material evidence not having been submitted, the claim of entitlement to service connection for a neck disability is denied.  

New and material evidence having been presented, the claim of entitlement to service connection for a digestive disability is reopened.  To that extent, the claim is allowed.


REMAND

Having been reopened, the Veteran's claim of entitlement to service connection for a digestive disability must be adjudicated on the merits.  Moreover, the Veteran has also claimed entitlement to service connection for headaches.  The Board finds that additional development on those claims is necessary prior to final adjudication of those claims.  

Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  If there is no showing of a resulting chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disabilities noted at entrance into service, or where clear and unmistakable evidence demonstrates than an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  The Board acknowledges that the evidence does not show that a digestive disability was noted at entrance to service.  The applicable legal standard therefore requires a determination as to whether clear and unmistakable evidence exists indicating (1) that any current digestive disability pre-existed service, and (2) that any such digestive disability was not aggravated by service.  38 C.F.R. § 3.310 (2012); VAOGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004).

Based on the evidence of record, including the Veteran's contentions submitted both in writing and during his hearing before the undersigned Veterans Law Judge, it is unclear whether any current digestive disability demonstrated by the Veteran may have begun in service or may be otherwise related to the Veteran's period of service.  Similarly, it is unclear whether any headache disability currently demonstrated by the Veteran may have begun in service or may be otherwise related to the Veteran's period of service.  

In this regard, the Board notes that the Veteran was afforded a VA examination in support of these claims in October 2008.  Unfortunately, the report from that examination does not adequately address the questions currently at issue and additional examinations are required.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The October 2008 examination report is inadequate because it does not contain an adequate opinion with rationale as to the possible relationships between any current digestive disability or headache disability and the Veteran's period of service.  The associated rationale appears to be based solely on the lack of treatment records showing treatment for the claimed conditions.  The absence of documented treatment is service is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  In rendering the new opinions, the examiner should consider the Veteran's statements regarding the occurrence of the disabilities, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the service medical records to provide a negative opinion).  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Bay Pines VA Healthcare System dated after February 2011.  

2.  Then, schedule the Veteran for VA examinations to determine the etiology of any digestive or headache disability.  All indicated evaluations, studies, and tests should be accomplished.  The examiner must review the claims file and must note that review in the report.  Complete rationale for each opinion must be included.  The examiner must address the Veteran's report of any manifestations during service and any statements regarding continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on absence of evidence in service records to provide a negative opinion).  The examiner should provide the following opinions:

(a)  Diagnose all digestive disabilities present.

(b)  For each diagnosed digestive disability, is it at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise etiologically related to the Veteran's period of active service?

(c)  Diagnose any headache disability present.

(d)  For any diagnosed headaches disability, is it at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise etiologically related to the Veteran's period of active service?

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


